          Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH, et al.,                           )
                                                         )
                                      Plaintiffs,        )
                                                         )         CIVIL ACTION
 v.                                                      )
                                                         )         CASE NO. 1:21-CV-616-RP
 AUSTIN REEVE JACKSON, et al.,                           )
                                                         )
                                      Defendants.        )


         PLAINTIFFS’ OPPOSITION TO MOTION FOR RECONSIDERATION

       This Court should deny Defendants’ motion for reconsideration of their motion to stay

summary judgment and class certification proceedings.

                                       BACKGROUND

       On July 27, 2021, Defendants moved this Court to stay proceedings on summary judgment

and class certification. (ECF No. 39). After a status conference on August 4, 2021, in which this

Court heard the parties’ arguments concerning Defendants’ motion for a stay, the Court denied

Defendants’ motion. (ECF No. 47). Mindful that the impending effective date of Texas Senate

Bill 8, 87th Leg., Reg. Sess. (Tex. 2021) (“S.B. 8”), made sequential briefing impossible, this

Court set a concurrent briefing schedule for the then-forthcoming motions to dismiss and the

pending summary judgment and class certification motions.

       On Friday, August 6, 2021 at 11:46 am, all Defendants moved for reconsideration of the

Court’s decision with respect to the briefing schedule in this case and the denial of Defendants’

motion to stay. (ECF No. 52).

       In the early morning hours of Saturday, August 7, 2021, Defendants Clarkston and Dickson

filed a Petition for Writ of Mandamus and an Emergency Motion to Stay Non-Jurisdictional



                                                1
           Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 2 of 7




Proceedings Pending Mandamus and, Alternatively, for a Temporary Administrative Stay Pending

Consideration of This Motion and Motion to Expedite. See In re Clarkston, 21-50708 (5th Cir.

August 7, 2021). The remaining Defendants did not join that Fifth Circuit action. Plaintiffs

promptly responded by letter to the Fifth Circuit asking that the Court refrain from resolving the

motion for a stay and administrative stay until Plaintiffs were able to file their opposition. Shortly

thereafter, Defendants Clarkston and Dickson submitted a further letter to the Fifth Circuit

bringing to its attention that Plaintiffs had filed a Motion for a Temporary Restraining Order and

Preliminary Injunction, which Plaintiffs filed to provide the Court flexibility should it be unable

to rule on the summary judgment motion by September 1, 2021. (ECF No. 53).

       On August 7, 2021, before Plaintiffs could file a response to the emergency motion, the

Fifth Circuit ordered that “a stay of the obligation of Penny Clarkston and Mark Lee Dickson to

file a response to the pending motion for summary judgment is GRANTED until further order of

this court.” The Fifth Circuit further ordered Plaintiffs to “file a response to the two Petitioners’

petition to [the court of appeals] by 5:00 p.m. central time on August 10, 2021.” The Fifth Circuit

further invited this Court to respond to Clarkston and Dickson’s petition for writ of mandamus.

And if such a response is issued, the Fifth Circuit urged this Court to state whether it is the Court’s

“intention to rule on properly filed motions to dismiss based on an absence of jurisdiction before

ruling on any merits issues in the case.” The Fifth Circuit did not stay briefing on the pending

class certification motion or the pending motion for a temporary restraining order and preliminary

injunction. The Fifth Circuit further did not stay the other Defendants’ briefing of the summary

judgment motion.

       On August 8, 2021, the State Defendants filed a Motion for Expedited Ruling on their

Motion to Reconsider. (ECF No. 54). In that motion, the State Defendants state that “the Fifth




                                                  2
          Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 3 of 7




Circuit granted those Defendants’ motion for stay.” But as noted above, the Fifth Circuit did not

stay briefing on the pending class certification motion or the pending motion for a temporary

restraining order and preliminary injunction. The State Defendants further state that they “are

similarly situated and therefore should receive the same relief.” To the extent this Court were to

afford the State Defendants any relief as a matter of discretion, it should certainly be no greater

than the relief provided by the Fifth Circuit to Defendants Clarkston and Dickson, that is, a stay

only of the summary judgment briefing and only until such time as the Fifth Circuit enters a further

order in In re Clarkston, 21-50708.

                                           ARGUMENT

       This Court properly denied Defendants’ motion to stay summary judgment and class

certification briefing. See Sims v. ANR Freight Sys., Inc., 77 F.3d 846, 849 (5th Cir. 1996) (holding

a district court has broad discretion in its managing docket). Plaintiffs have never requested that

this Court rule on the merits in this case before addressing jurisdictional or sovereign immunity

issues. District courts routinely hear jurisdictional and sovereign immunity challenges together

with other issues. And a court only resolves the other issues once the court has satisfied itself that

it has jurisdiction and the defendants are not immune from suit. But none of the authorities cited

by Defendants requires that briefing on those other issues be stayed until the court decides the

jurisdictional or sovereign immunity issues.       Indeed, the Federal Rules of Civil Procedure

contemplate, and parties routinely engage in, simultaneous briefing of jurisdictional, sovereign

immunity, and merits issues. See F.R.C.P. 12(g)(2) (requiring parties to raise jurisdictional and

merits defenses in the same motion).

       To obtain a stay, Defendants needed to show a “clear case of hardship or inequity” from

the proceeding they sought to stay. Landis v. N. Am. Co., 299 U.S. 248, 255 (1936); see Clinton

v. Jones, 520 U.S. 681, 708 (1997) (the burden of establishing the need for a stay rests with the


                                                  3
          Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 4 of 7




movant). Defendants did not meet that burden and cannot meet it now. The Court properly

weighed the countervailing interest in this case—the irreparable harm Plaintiffs will suffer should

a stay of proceedings issue. Rodriguez v. Grand Prairie Indep. Sch. Dist., No. 3:13-CV-1788-D,

2014 WL 4055364, at *1 (N.D. Tex. Aug. 15, 2014) (“The determination of whether to stay

proceedings is best determined by weighing the competing interests of the parties and of the

Court.”). This Court properly denied Defendants’ motion to stay and should deny their motion for

reconsideration of that denial.

       Under the schedule set by the Court, Plaintiffs must file their oppositions to Defendants’

motions to dismiss by August 11, 2021 at 5 p.m. But Plaintiffs will endeavor to file those

opposition briefs as soon as practicable. Pursuant to the Fifth Circuit’s administrative stay order,

Plaintiffs must file their response to Defendant Clarkston and Defendant Dickson’s Petition for a

Writ of Mandamus by August 10, 2021 at 5 p.m. Thus, in short order, Plaintiffs will have

submitted full briefing explaining why Defendants’ jurisdictional and sovereign immunity

arguments lack merit. While briefing on all of the other issues presented by each of the pending

motions in the case should continue, Plaintiffs have no doubt that this Court will reach a decision

on the jurisdictional and sovereign immunity issues before reaching a decision on any other issues.

Courts routinely review and rule on issues in this same order.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendants’

motion for reconsideration.




                                                 4
         Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 5 of 7



Dated: August 8, 2021

Respectfully submitted,

/s/ Marc Hearron
 Christen Mason Hebert                        Julie Murray*
 (Texas Bar No. 24099898)                     Richard Muniz*
 Johns & Hebert PLLC                          Planned Parenthood Federation of
 2028 East Ben White Blvd                     America
 Suite 240-1000                               1110 Vermont Ave., NW Ste. 300
 Austin, TX 78741                             Washington, DC 20005
 (512) 399-3150                               (202) 973-4997
 chebert@johnshebert.com                      julie.murray@ppfa.org
                                              richard.muniz@ppfa.org
 Attorney for all Plaintiffs
                                              Attorneys for Planned Parenthood of
 Marc Hearron (Texas Bar No. 24050739)*       Greater Texas Surgical Health Services,
 Center for Reproductive Rights               Planned Parenthood South Texas Surgical
 1634 Eye St., NW, Suite 600                  Center, Planned Parenthood Center for
 Washington, DC 20006                         Choice, and Dr. Bhavik Kumar
 (202) 524-5539
 mhearron@reprorights.org                     Julia Kaye*
                                              Brigitte Amiri*
 Molly Duane*                                 Chelsea Tejada*
 Kirby Tyrrell*                               American Civil Liberties Union
 Melanie Fontes*                              Foundation
 Center for Reproductive Rights               125 Broad Street, 18th Floor
 199 Water Street, 22nd Floor                 New York, NY 10004
 New York, NY 10038                           (212) 549-2633
 (917) 637-3631                               jkaye@aclu.org
 mduane@reprorights.org                       bamiri@aclu.org
 ktyrrell@reprorights.org                     ctejada@aclu.org
 mfontes@reprorights.org
                                              Lorie Chaiten*
 Jamie A. Levitt*                             American Civil Liberties Union
 J. Alexander Lawrence*                       Foundation
 Morrison & Foerster LLP                      1640 North Sedgwick Street
 250 W. 55th Street                           Chicago, IL 60614
 New York, NY 10019                           (212) 549-2633
 (212) 468-8000                               rfp_lc@aclu.org
 jlevitt@mofo.com
 alawrence@mofo.com                           Adriana Pinon (Texas Bar No. 24089768)
                                              David Donatti (Texas Bar No. 24097612)
 Attorneys for Whole Woman’s Health, Whole    Andre Segura (Texas Bar No. 24107112)
 Woman’s Health Alliance, Marva Sadler,       ACLU Foundation of Texas, Inc.
 Southwestern Women’s Surgery Center, Allison 5225 Katy Freeway, Suite 350
 Gilbert, M.D., Brookside Women’s Medical     Houston, TX 77007


                                          5
        Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 6 of 7




 Center PA d/b/a Brookside Women’s Health     Tel. (713) 942-8146
 Center and Austin Women’s Health Center,     Fax: (713) 942-8966
 Alamo City Surgery Center PLLC d/b/a Alamo   apinon@aclutx.org
 Women’s Reproductive Services, Houston       ddonatti@aclutx.org
 Women’s Reproductive Services, Reverend      asegura@aclutx.org
 Daniel Kanter, and Reverend Erika Forbes
                                              Attorneys for Houston Women’s Clinic

                                              Stephanie Toti
                                              LAWYERING PROJECT
                                              41 Schermerhorn Street #1056
                                              Brooklyn, NY 11201
                                              (646) 490-1083
                                              stoti@lawyeringproject.org

                                              Rupali Sharma*
                                              LAWYERING PROJECT
                                              197 Pine Street, Apt. 23
                                              Portland, ME 04102
                                              (908) 930-6445
                                              rsharma@lawyeringproject.org

                                              Attorneys for The Afiya Center, Frontera
                                              Fund, Fund Texas Choice, Jane’s Due
                                              Process, Lilith Fund for Reproductive
                                              Equity, North Texas Equal Access Fund


*Admitted pro hac vice




                                          6
          Case 1:21-cv-00616-RP Document 55 Filed 08/08/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I certify that today, August 8, 2021, I electronically filed a copy of the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.


                                                             /s/ Marc Hearron
                                                             Marc Hearron




                                                7
